In effect, all the relief sought is for a declaratory judgment as to the ownership of funds not in the hands of either the plaintiff or the defendant. It presents but one abstract question, a decision on which would be without practical effect, and in that sense it is moot. See Brown County Life Insurance Co. v. Hagins (Tex.Civ.App.), 110 S.W.2d 1162, 1163, and citations under the title "moot case," in 27 Words  Phrases, 536, 537. It seems to us that a cause of this *Page 618 
character should not be reviewed, even though no demurrer raising these objections was filed. Where the court is without the power to render a judgment or grant relief such as would be represented in a declaratory judgment, the reviewing court should neither sanction nor disapprove a judgment on the merits, but should reverse the judgment, with direction that the petition be dismissed, just as if the question were in a strict sense jurisdictional.